     Case 2:19-cv-00290 Document 1-3 Filed on 10/04/19 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

THE COURTYARD COUNCIL OF CO-                   §
OWNERS, INC.                                   §
                                               §       CIVIL ACTION NO. 2:19-cv-00290
v.                                             §
                                               §       JURY DEMANDED
ROCKHILL INSURANCE COMPANY and                 §
UNDERWRITERS AT LLOYD’S,                       §
LONDON                                         §

                                Exhibit B
        LIST OF ALL COUNSEL OF RECORD AND PARTIES REPRESENTED

       Pursuant to Local Rule 81(6), Defendant Rockhill Insurance Company attaches this List

of All Counsel of Record and Parties Represented, and identifies the following:

       1.     The Courtyard Council of Co-Owners, Inc. is the Plaintiff.

              Plaintiff is represented by:
              Thomas M. Furlow
              State Bar No. 00784093
              FURLOW LAW FIRM, PLLC
              1032 Central Parkway South
              San Antonio, Texas 78232
              Telephone: (210) 910-4501
              Facsimile: (210) 481-4576
              Email: tfurlow@furlowlawfirm.com

       2.     Rockhill Insurance Company is the Defendant.

              Defendant is represented by:
              Christopher W. Martin
              State Bar No: 13057620
              Federal I.D. No. 13515
              MARTIN, DISIERE, JEFFERSON & WISDOM, LLP
              Niels Esperson Building
              808 Travis, Suite 1100
              Houston, Texas 77002
              Telephone: (713) 632-1701
              Facsimile: (713) 222-0101
              E-Mail: martin@mdjwlaw.com
    Case 2:19-cv-00290 Document 1-3 Filed on 10/04/19 in TXSD Page 2 of 3



              Sheryl Kao
              State Bar No. 24036874
              Federal I.D. No. 4561738
              MARTIN, DISIERE, JEFFERSON & WISDOM, LLP
              9111 Cypress Waters Blvd., Suite 250
              Dallas, Texas 75019
              Telephone: (214) 420-5500
              Facsimile: (214) 420-5501
              E-Mail: kao@mdjwlaw.com



                                           Respectfully submitted,

                                           MARTIN, DISIERE, JEFFERSON & WISDOM L.L.P.

                                           By: /s/Christopher W. Martin
                                               Christopher W. Martin
                                               State Bar No: 13057620
                                               Federal I.D. No. 13515
                                               E-Mail: martin@mdjwlaw.com
                                               Niels Esperson Building
                                               808 Travis, Suite 1100
                                               Houston, Texas 77002
                                               Telephone: (713) 632-1701
                                               Facsimile: (713) 222-0101


                                       ATTORNEY-IN-CHARGE FOR DEFENDANT
                                       ROCKHILL INSURANCE COMPANY


Of Counsel:
Sheryl Kao
State Bar No. 24036874
Federal I.D. No. 4561738
E-Mail: kao@mdjwlaw.com
MARTIN, DISIERE, JEFFERSON & WISDOM, LLP
9111 Cypress Waters Blvd., Suite 250
Dallas, Texas 75019
Telephone: (214) 420-5500
Facsimile: (214) 420-5501
     Case 2:19-cv-00290 Document 1-3 Filed on 10/04/19 in TXSD Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on
October 4, 2019.

       Thomas M. Furlow
       Furlow Law Firm, PLLC
       1032 Central Parkway South
       San Antonio, Texas 78232
       Email: tfurlow@furlowlawfirm.com

                                                         /s/ Sheryl Kao
                                                         Sheryl Kao
